FILED IN
                                                                                                   1st COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                   2/24/2015 11:08:34 AM
                                                         John D. Kinard                            CHRISTOPHER A. PRINE
                                                                                                            Clerk
                                                           DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

February 24, 2015

First Court of Appeals
Christopher A Prine Clerk of Court
301 Fannin 2nd floor
Houston, TX 77002-2066

                                            NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 14-CV-1266, Styled Stewart Beach Condomimium Homeowners Association, Inc. vs. Gili N Prop
Investments, LLC, Et Al- Filed in 122nd District Court of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 1st Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: February 20, 2015
Notice of Appeal: 02/23/15
Motion for New Trial filed: None
Request for Finding of Facts and Conclusions of Law filed: None
Trial Judge: John Ellisor
Court Reporter: Judy Hansen

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record.
Any Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Shailja Dixit, Deputy
               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                           Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
Copy sent to




Cris Rasco
Attorney for Stewart Beach Condomimium Homeowners
Association, Inc.
2709 Texas Avenue
Texas City, TX 77590




Mark W Stevens
Attorney for Gili N Prop Investments, LLC
P.O. BOX 8118
Galveston, TX 77553
 

 

 

 

Judy Hansen, Court Reporter
Hand-Delivered
 




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                       Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
   Filed: 2/23/2015 3:35:55 PM
JOHN D. KINARD - District Clerk
      Galveston County, Texas
        Envelope No. 4250836
                By: Shailja Dixit
          2/23/2015 4:50:10 PM
   Filed: 2/23/2015 3:35:55 PM
JOHN D. KINARD - District Clerk
      Galveston County, Texas
        Envelope No. 4250836
                By: Shailja Dixit
          2/23/2015 4:50:10 PM